DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the cancellation of claims 15-17.
Allowable Subject Matter
Claims 1-14 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14
Hamaguchi discloses a method of manufacturing a light emitting element comprising a stacked structure which includes a GaN-based compound semiconductor outlined in the rejection to claim 15 (see paragraph 4, pages 2-3, Non-Final Office action dated 02/02/22). However, Hamaguchi fails to disclose or suggest a sequence of steps comprising “then forming a photosensitive material layer over the second compound semiconductor layer; thereafter exposing the photosensitive material layer to light from the concave mirror section side through the stacked structure, to obtain a treatment mask layer including the photosensitive material layer; and thereafter processing the second compound semiconductor layer by use of the treatment mask layer” in combination with the rest of the limitations as recited in claim 1. In particular, Hamaguchi is silent regarding forming a treatment mask layer by exposing a photosensitive layer to light over the second compound semiconductor layer and processing the second compound semiconductor layer using the treatment mask layer. 
Claim 18
Hamaguchi discloses a light emitting element comprising a stacked structure which includes a GaN-based compound semiconductor outlined in the rejection to claim 15 (see paragraph 4, pages 2-3, Non-Final Office action dated 02/02/22). However, Hamaguchi fails to disclose or suggest “a shape of the concave mirror section includes a spherical shape or a parabolic shape with a coefficient of determination of equal to or more than 0.8, within a range of a beam waist radius on from a central portion of the concave mirror section” in combination with the rest of the limitations as recited in claim 18. In particular, Hamaguchi is silent regarding a shape of the concave mirror section being spherical or parabolic and a coefficient of determination of the concave mirror section within a beam waist radius from a central portion of the concave mirror section. In addition, a pertinent prior art Park et al. (US PG Pub 2002/0105988 A1) (12/27/19 IDS) discloses a concave mirror section (48b, FIG. 2) having a spherical shape (FIG. 2) and a radius of curvature (R, FIG. 4) of the concave mirror section is within a beam waist radius (Wo, FIG. 4) from a central portion of the concave mirror section ([0038]), but fails to disclose the concave mirror section having a coefficient determination of equal to or more than 0.8 within the beam waist radius. Therefore, claim 18 is allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828